Title: To George Washington from William Heath, 4 July 1781
From: Heath, William
To: Washington, George


                  
                     Dear General
                     Roxbury July 4th 1781
                  
                  I have now the honor to enclose your Excellency, coppy of the proceedings of the Convention, who met at Providence the 26th ulto—The mode adopted for forwarding the Supplies of Fresh Beef during the Campaign, I hope is reduced to a System which will be effectual in its operation, and such as will meet your approbation, The States are takeing measures to ensure a seasonable purchase of the Beef, It appearing to the Convention that the quantity of Fresh Beef required of the State of New Hampshire, was greater than there was a probability of their furnishing, a transfer of a part of the quantity to Massachusetts was made by mutual consent, The State of Rhode Island had previous to the meeting of the Convention, ordered 30,000 wt of fresh Beef to be forwarded for the month of July, which added to the quantity affixed to that State on the inclosed, will make their Quota 60,000 wt and the whole 600,000 for the month of July.  I have been labouring to obtain the necessary supply of Rum, This is not yet so fully ensured as I wish, but is to Day, in a more promising way than heretofore, the delay has been occasioned by the fluctuating State of the Currency, which has been a bar to the obtaining the Rum either by purchase or on loan in this State, a Resolution of the General Assembly which passed the Day before yesterday, will I believe, remove the difficulty, and put it in the power of the agent to procure a considerable quantity immediately, about Twenty Hhds of very good Grenada Rum of high proof, is now going on, it will go to Clavarack, as this Rum is of a better quality than what has, or will probably go on, I beg leave to submit to your Excellency the directing the Commissary General to make a distribution of it to the different parts of the army, otherwise as it will go to Clavarack, and the northern Troops by a Letter I have lately received from Mr Commissary Gamble, are in great want of Rum, the greater part of the above mentioned without some particular direction, will probably be turned to Albany.
                  The State agent informed me the last Evening, that the State have about Fifty Pipes of Teneriffe wine of a good quality, it was to have been sold at vendue, it appears it will fetch but a trifle more than american Rum, The agent is of opinion that this wine will not only be agreable, but beneficial to the army, especially to the officers, and to the Hospitals, the State will be happy to forward it as Rum, the price to the publick will be but a trifle more than american Rum, and much cheaper than west India Rum, I do not chuse to determine the matter myself, altho of an opinion that it will be agreable to the army, render the Supply of Rum more ample, and in the approaching season contribute to health, The agent has concluded not to sell it untill your pleasure is known, and will obtain a resolve of the Assembly before they rise, that in case your Excellency should think proper to have it sent on, it may be done immediately, I request your Excellency would give it a consideration, and if you approve of its being sent on, Signify it to Governor Hancock as soon as may be convenient, as I shall probably leave this before your answer can be received, The wine is sold at vendue at about three shillings and 4d. pr Gallon, in specie, its quality admits of its being exposed to any kind of weather without danger of receiving injury.
                  A vessel arrived a few Days since from Spain, has brought a Quantity of Cloathing for the united States, The mortars, Cannon, Military Stores &c. are all gone on, Colo. Crane followed them yesterday.  I have the honor to be with the greatest respects your Excellencys most Obedient Servant
                  
                     W. Heath
                     
                  
                Enclosure
                                    
                     
                        
                           26 June 1781
                        
                     
                     At a meeting of Commissioners from the New England States convened at Providence the 26th Day of June 1781 to agree on Some regular method of sending on supplies of Beef to the army during the present year, there were present as follows, vizt
                     FromNew HampshireMr John Taylor GilmanMassachusettsJustice Ely andOliver Phelps, Esqrs.Rhode Island and ProvidencePlantationJabez Bowen Esqr.ConnecticutColo. Henry ChampianHonble Jabez Bowen Esqr. was chosen Chairman Justice Ely Clerk.
                     Resolved unanimously as the opinion of this Convention, that the most Strenuous exertions ought to be made by the aforesaid respective States, in order to furnish the necessary Supplies for the Army, and that as Heaven has furnished us with the means, we shall be Guilty of unpardonable negligence, if we omitt a punctual Complyance of our Duty herein, And as a failure from either of the Said States may be attended with the most fatal consequences to ourselves and posterity, by a continuance or increase of the miseries and distresses of war, And a punctual compliance we have great reason to believe under the Smiles of Heaven, will have the most happy tendency of restoring to us the blessings of Peace And as the army are in need of immediate Supplies of Fresh Beef for the month of July, and any particular regulations & particular Times of forwarding it may tend to make a most dangerous delay.
                     Therefore Resolved that it be most earnestly recommended to the aforesaid States without loss of Time to furnish the army of the united States with the following quantities of Fresh Beef (exclusive of Hides and Tallow) being for the month of July.
                     Massachusetts240,000Connecticut210,000New Hampshire90,000Rhode Island & ProvidencePlantation 30,000570,000pound wtAnd whereas it will be absolutely necessary that the Supplies of Beef be regularly and punctually made at certain fixed Days after the month of July, therefore it is further Resolved that the aforesaid States be requested without fail to furnish the Quantities of Beef hereafter mentioned, (exclusive of Hides and Tallow) to be delivered at Camp, or such other places as may be required by the Commander in Chief, or the Commissary General in each of the months of August, September, October, November and December, respectively, and that the Same be delivered by the said States on the particular Days of each of said months following, vizt
                     lb.Massachusetts120,000in the1stConnecticut105,0006thNew Hampshire45,00011thConnecticut105,00013thMassachusetts120,00019thNew Hampshire45,00025thRhode Island and ProvidencePlan. 60,000 27th600,000Pounds wt monthlyAnd it is further agreed, that the aforesaid States be requested to forward to the Army, the Salt Provisions asked for, and the necessary Supplies of Rum and Summer Cloathing as fast as may be.
                     A true Coppy of the proceedings of the Convention Examined
                     
                        
                           Yr Jabez Bowen Chairman
                        a true Coppy
                        W. Heath
                        M. General
                     
                  
                  
               